Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
REASONS FOR ALLOWANCE
The claims 1-9 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a shielding sheet contacting a top surface of the first electronic component at a first height from the circuit board, a top surface of the at least one second electronic component at a second height from the circuit board different from the first height, and a circuit board in a region between the first electronic component and the at least one second electronic component; and a heat dissipation member being in surface contact with a TIM, wherein the shielding sheet comprises an adhesive layer, an insulating layer, and a conductive layer disposed between the adhesive layer and the insulating layer, wherein the insulating layer is removed from a portion of the shielding sheet overlapping the at least one electronic component, and wherein a portion of the conductive layer is exposed and is in surface contact with the TIM.   The aforementioned limitations in combination with all remaining limitations of the respective 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,652,996 discloses a shielding sheet over circuit board mounted electronic components, the shielding sheet having a conductive layer over an insulating layer, which in turn is over an adhesive layer.  US 8,493,749 discloses a shielding sheet over circuit board mounted electronic components, the shielding sheet having a conductive layer over an insulating adhesive layer.   US 8,115,117, 9,793,223, 2013/0082367, 2021/0399415, WO 02/096177 and DE 4326825 disclose a shielding sheet over circuit board mounted electronic components, the shielding sheet having a conductive layer over an insulating layer.   US 2020/0137931 discloses a shielding sheet over circuit board mounted electronic components, and a thermal insulation sandwiched between the shielding sheet and a heat dissipation member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/14/22

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835